Title: Philadelphia City Regiment: Address to William Denny and Reply, [23 August? 1756]
From: Philadelphia City Regiment
To: Denny, William




  [August 23? 1756]

To the Honourable William Denny, Esq; Governor of the Province of Pennsylvania, and Counties of New-Castle, Kent, and Sussex, on Delaware,
The Address of the Officers of the Regiment and Artillery Company of the City of Philadelphia.
May it please your Honour,

We heartily congratulate your Honour on your safe Arrival and Accession to this Government.
It gives us great Pleasure, that a Gentleman of the Military Order is appointed our Governor, as we may thence promise ourselves that the Defence of the Province will be fully attended to, and every proper Measure for that End receive his Countenance and Encouragement.
We sincerely wish your Honour all imaginable Happiness and Success in your Administration; and beg Leave to assure you of the most dutiful Regard of the Militia of the City of Philadelphia, and of their ready Obedience on any Occasion to your Orders as their Captain-General.
Signed in Behalf of the Officers, and at their Request, by
Benjamin Franklin, Colonel.


Gentlemen,
I give you many Thanks for your kind Address, and shall be very happy, if my Care and Attention in my Military Capacity can contribute to the Defence and Security of this Province.

It gives me a great deal of Pleasure to find the Officers of the Regiment and Artillery Company of the City of Philadelphia so willing to serve their Country, in these Times of imminent Danger.

